United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1595
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Jermaine Roberts,                        *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 14, 2011
                                 Filed: April 21, 2011
                                  ___________

Before SMITH, GRUENDER, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Jermaine Roberts pled guilty to one count of mail fraud, a violation of 18
U.S.C. § 1341, and six counts of wire fraud, violations of 18 U.S.C. § 1343, arising
out of a scheme by which he and his wife fraudulently induced a victim to send them
money in exchange for legal services they falsely claimed to be performing on behalf
of the victim’s incarcerated friend. On February 22, 2010, the district court1 sentenced
Roberts to 60 months’ imprisonment on each count, to run concurrently. Roberts


      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
appeals his sentence, challenging only the application of a two-level sophisticated-
means enhancement to his advisory sentencing guidelines range. We affirm.

       Sophisticated means under U.S.S.G. § 2B1.1(b)(9)(C) are “especially complex
or especially intricate offense conduct pertaining to the execution or concealment of
an offense.” § 2B1.1 cmt. n.8(B). The sophisticated-means enhancement is proper
when the offense conduct, viewed as a whole, “was notably more intricate than that
of the garden-variety [offense].” United States v. Hance, 501 F.3d 900, 909 (8th Cir.
2007). “Repetitive and coordinated conduct, though no one step is particularly
complicated, can be a sophisticated scheme.” United States v. Finck, 407 F.3d 908,
915 (8th Cir. 2005).

       Absent a challenge to any of the factual findings underlying the sophisticated-
means enhancement, “we . . . review de novo ‘whether the district court correctly
applied the guidelines when it determined those facts constituted sophisticated
means.’” Id. at 913 (quoting United States v. Hart, 324 F.3d 575, 579 (8th Cir.
2003)). Roberts does not dispute the district court’s findings of fact concerning the
offense conduct that formed the basis for the sophisticated-means enhancement. He
argues instead that the district court erred in its legal conclusion that those facts
constituted sophisticated means under § 2B1.1(b)(9)(C). We disagree. Roberts and
his wife contacted the victim approximately one hundred times between March 2006
and June 2008. They concocted elaborate scenarios to induce the victim to surrender
more and more money. For instance, Roberts once falsely told the victim that he
required money because his wife had been jailed for drunk driving. On another
occasion, Roberts fabricated a story that his son had died and requested money to
cover expenses. Further, Roberts lied about nonexistent filing fees, court costs, bond
amounts, travel costs, and hourly billing statements. He bolstered the continuing
requests for money with copious fictional court documents, including a notice of
appeal, a motion for reconsideration of sentence, a transportation order, and an order
and ruling. See United States v. Edelmann, 458 F.3d 791, 816 (8th Cir. 2006)

                                         -2-
(holding that the defendant used sophisticated means where he “created and used
numerous false documents”). Morever, a number of the fabricated documents falsely
bore the caption of the court from which they purportedly originated. See United
States v. Septon, 557 F.3d 934, 937 (8th Cir. 2009) (affirming application of the
sophisticated-means enhancement where a scheme involved “submitting numerous
loan applications to lenders containing forged signatures, forged notary stamps, and
falsified or altered [documents]”). We therefore find no error in the district court’s
conclusion that this “[r]epetitive and coordinated conduct”—which succeeded in
defrauding the victim of more than $103,000 over the course of the scheme—can
serve as a basis for the sophisticated-means enhancement. See Finck, 407 F.3d at 915.

      For the foregoing reasons, we affirm Roberts’s sentence.
                      ______________________________




                                         -3-